UNITED STATES DISTRICT COURT l 1 _

 

SOUTHERN DISTRICT OF NEW YORK i j l ' " ' " -' ' -~
~¢.~¢/¢-r//¢:
KENT HANDLOWITCH, JR.,
Plaintiff,
~VF No. 18-cv-617 (RJS)
OPINION & ORDER
VERIZON COMMUNICATIONS, lNC.,
Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

Plaintit`lC Kent I-IandloWitch, Jr. (“Plaintiff”) commenced this action against Defendant
Verizon Communications, lnc. (“Defendant”) in New York Suprerne Court, NeW York County,
Whereupon Defendant removed the case to this Court, asserting that Plaintiff’s claims are
completely preempted by the Employee Retirement Income Security Act of 1974 (“ERISA”).
(Doc. No. 4.) Now before the Court is Plaintist motion to remand this action to the New York
State Supreme Court pursuant to 28 U.S.C. § 1447 (Dcc. No. 15), and Defendant’s countermotion
to dismiss the amended complaint on the grounds that it is preempted by ERISA (Doc. No. 20).
For the reasons set forth below, Plaintiff’s motion is GRANTED and Defendant’s motion is
DENIED.

I. BACKGROUND'

Beginning in 1988, Plaintiff, a New York resident, worked for Det`endant Verizon

Communications, Inc., a corporation With its principal place of business in Manhattan. (Compl.

W 21, 28.) On June 16, 2015, Defendant terminated Plaintiff’s employment purportedly because

 

1 Unless otherwise noted, the following facts are taken from the state-court amended complaint (Doc. No. 4-2
(“Compl.”).) The Court has also considered Plaintiff’s pre-motion letter in support of remand (Doc. No. 15),
Defendant’s response letter (Doc No. 17) and opposing brief (Dcc. No. 20 (“Opp’n”)), and Plaintit`f’s reply (Doc. No.
23 (“Reply”)).

he improperly recorded time entries for his subordinates (Id. W 33434.) HoWever, Plaintif`f avers
that this reason Was pretextual, and that Defendant actually fired him to prevent him from
qualifying for the company’s so~called “Rule of 75” compensation program for older managers
(Id. 1111 15, 37.) Under that program, managers are entitled to additional wages, an increased
pension, and other benefits once their age plus their years of service equals 75. (Id. 1[ 16.) At the
time of his dismissal, Plaintiff Was just seven months shy of reaching the “magic number” of 75 _
Which Would have qualified him to receive approximately $30(),0()0.00 in combined additional
Wages, pension payments, and other benefits, and Would have entitled him to a seven-month
severance package in the event of a termination (Id. 111 16, 37.) Defendant immediately replaced
Plaintiff With a 23-year-old individual Who Was paid a much lower salary and who, due to his age,
did not qualify for the $12,000.00 annual bonus, five Weel<s of vacation time, and other assorted
benefits to which Plaintiff Was entitled, thereby enabling Def`endant “to save considerably at
Plaintiff’ s expense.” (Id. 1[1[ l4, 38.)

On December 28, 2017, Plaintiff filed the instant suit against Defendant in New York
Supreme Court, alleging Wrongful termination in violation of the New York City Human Rights
Law (“NYCHRL”). (Doc No. 4-l.) On January 25, 2018, Plaintiff filed a nearly identical
amended complaint in the same court alleging age discrimination in violation of § 8~107(a) of the
NYCHRL (Compl. 11 42), Which provides that “[i]t shall be an unlawful discriminatory practice
for an employer . . . because of the actual or perceived age . . . of any person . . . to discharge from
employment such person or to discriminate against such person in compensation or in terms,
conditions or privileges of employment[,]” N.Y.C. Admin. Code § 8-107. That same day,
Defendant removed the case to this Court pursuant to 28 U.S.C. § 144l(a). (Doc. No. 4.)
Defendant asserts that Plaintiff’ s NYCHRL claim is completely preempted by ERISA, Which

provides the exclusive civil enforcement mechanism for claims relating to a benefits plan, and is

therefore properly Within the subject matter jurisdiction of this Court. (Id.) On March 20, 2018,
pursuant to Rule 2(A) of the Court’s lndividual Rules and Practices, Plaintiff filed a pre-motion
letter in support of his contemplated motion to dismiss this case for lack of subject matter
jurisdiction (Doc. No. 15.) On April 9, 2018, the Court held a conference at which it deemed
Plaintiff"s motion made. (Doc. No. 18 at 17.) Defendant filed its opposition memorandum on
May 11, 2018, along with a counter-motion to dismiss the amended complaint with prejudice on
the grounds that Plaintiff’s NYCI-IRL claim is completely preempted by ERISA. (Doc. No. 20.)
The motions were fully briefed on June 15, 2018.
Il. LEGAL STANDARD

A civil action brought in state court may be removed to a federal district court if it could
have originally been commenced in federal court. 28 U.S.C. § l44l(a). Where, as here, there is
no diversity of citizenship between the parties, the propriety of removal turns on whether the case
falls within the original “federal question” jurisdiction of the United States district courts.
anchise Tax Bd. ofCal. v. Constr. Laborers Vacation Tr. for S. Cal'., 463 U.S. 1, 8 (1983); 28
U.S.C. § 1331 (‘fThe district courts shall have jurisdiction of all civil actions arising under the
Constitution, laWs, or treaties of the United States.”). When a federal statute completely preempts
a state-law cause of action, the state claim is “necessarily federal in character” and removal is
appropriate Merro. Life Ins. Co. v. Taylor, 481 U,S. 58, 63-64 (1987). “If at any time before final
judgment it appears that the district court lacks subject matter jurisdiction, the case shall be
remanded.” 28 U.S.C. § 1447(c).

III. DIsCUssIoN

“The purpose of ERISA is to provide a uniform regulatory regime over employee benefit

plans.” Aetmz Health Inc. v. Davila, 542 U.S. 200, 208 (2004). ERISA Section 502(a) provides

“the exclusive vehicle for actions by ERISA-plan participants and beneficiaries asserting improper

processing of a claim for benefits.” Pz'lor Life Im'. Co. v. Dedeaux, 481 U.S. 41, 52 (1987).
“Assertion of ERISA preemption permits removal of the beneficiary’s case from state court, even
if the complaint has pleaded only state law claims.” Gr'imo v. Blue Cross/Blue Shield of Vt., 34
F.Bd l48, 151 (2d Cir. 1994) (citing Merro. Life Ins. Co., 481 U.S. 58, 63-67 (1987); Smifh v.
Dunham-Bush, Inc., 959 F.2d 6, 10 (2d Cir. 1992)). “In such instances . . . the defendant bears the
burden of demonstrating the propriety of remova .” Id.

“[T]he analysis of ERISA preemption must start with the presumption that ‘Congress does
not intend to supplant state law.”’ Stevenson v. Bank ofN. Y. Co., 609 F.?)d 56, 59 (2d Cir. 2010)
(quoting N. Y. State Conference ofBlue Cross & Blue Shz`eld Plans v. Travelers Ins. Co., 514 U.S.
645, 654 (1995)). ERISA provides that it “shall supersede any and all State laws insofar as they
may now or hereafter relate to any employee benefit plan” covered by ERISA. 29 U.S.C.
§ 1144(a) (emphasis added). The key phrase “relate to” is “so expansive as a textual matter as to
afford no meaningful limitation on the scope of ERISA preemption.” Stevensorz, 609 F.3d at 59
(citing Travelers, 514 U.S. at 655-56). Therefore, courts “must go beyond the unhelpful text . . .
and look instead to the objectives of the ERISA statute as a guide to the scope of the state law that
Congress understood would survive.” Travelers, 514 U.S. at 656. These objectives include
“protect[ing] . . . the interests of participants in employee benefit plans and their beneficiaries” and
“providing for appropriate remedies, sanctions, and ready access to the F ederal courts.” 29 U.S.C.
§ 1001(b).

The Supreme Court has established a two-prong test for courts to use in determining
whether a state law claim is completely preempted by ERISA and therefore subject to federal
jurisdiction Davfla, 542 U.S. at 210. Pursuant to that test, a plaintiffs claim is completely
preempted by ERISA “[1] if [the plaintiffj, at some point in time, could have brought his claim

under ERISA § 502(a)(l)(B), and [2] where there is no other independent legal duty that is

implicated by a defendant’s actions.” Id. Both prongs must be satisfied in order for the court to
find preemption Monrej‘iore Med. Cir. v. Teamsters Local 2 72, 642 F.Bd 321, 328 (2d Cir. 2011].
In the Second Circuit, the first prong has been divided into two distinct inquiries: (l) “whether the
plaintiff is the type of party that can bring a claim pursuant to § 502(a)(1)(B),” and (2) “whether
the actual claim that the plaintiff asserts can be construed as a colorable claim for benefits pursuant
to § 502(a)(1)(B).” Id.

The parties do not dispute that the first prong of the Davila test is satisfied here.
Specifically, Plaintiff - as a “participant or beneficiary” of an employee benefit plan ~ is the type
of party that can bring a claim pursuant to § 502(a)(1)(B). See 29 U.S.C. § 1132(a)(1)(B)
(providing that “[a] civil action may be brought by a participant or beneficiary . . . to recover
benefits due to him under the terms of his plan, to enforce his rights under the terms of the plan,
or to clarify his rights to future benefits under the terms of the plan”). And because Plaintiff has
accused Defendant of`, inter alia, discharging him to interfere with his “Rule of 75” benefits -
conduct which is prohibited by ERISA - Plaintiff’s claim can be construed as a colorable claim
for benefits pursuant to § 502(a)(1)(B). See 29 U.S.C. § 1140 (prohibiting the “discharge . . . [of]
a participant or beneficiary . . . for the purpose of interfering with the attainment of any right to
which such participant may become entitled”). Accordingly, the Court finds that the first prong
of the Davila test is satisfied here.

However, Defendant fails to satisfy the second prong of the Davila test. With respect to
that prong, Defendant must prove that its actions implicated no legal duty independent of ERISA,
such that its potential liability “derives entirely from the particular rights and obligations
established by the benefits plan.” Davila, 542 U.S. at 213-14 (finding ERlSA preemption where
the plaintiff brought suit “only to rectify a wronng denial of benefits promised under ERISA-

regulated plans, and [did] not attempt to remedy any violation of a legal duty independent of

ERISA”). Here, several of Plaintiff’s claims are largely unrelated to pension plan benefits, and
are principally focused on Plaintiff" s damages resulting from Defendant’s age-discrimination in
violation of the NYCHRL. (See, e.g., Compl. M 38¢39.) lndeed, Plaintiff has explicitly alleged
that his dismissal was part of Defendant’s “continuing pattern, practice, and policy of
discriminating against employees over the age of 45 in hiring, promotions, terminations, and other
terms and conditions of employment.” (Ia’. 1[ 10.) ln fact, Plaintiff names two other managers in
their mid- to late- fortics who were “summarily dismissed and quickly replaced with inexperienced
new hires in their [twenties]” during the same time period as Plaintiff, as well as five other
“eXperienced and capable managers” who “were terminated after they reached the age of forty.”
(ld. 1[1[ 17-20.) Accordingly, Plaintiff has sufficiently alleged that Defendant’s actions implicate
a legal duty independent of ERISA.

The cases cited by Defendant in support of preemption are wholly inapposite, since the
plaintiffs in each of those cases alleged solely that the defendant intended to interfere with their
l benefits. (See Opp’n at 6410.) ln Harris v. Michfgan Consolidared Gas Co., for example, the
plaintiff “state[d] that the sole purpose her employers had for discharging her was to prevent her
from obtaining benefits under . . . qualified ERISA plans.” 117 F. Supp. 2d 642, 643 (E.D. Mich.
2000) (emphasis added). Therefore, “[the defendant’s] intention to interfere with her benefits
[was] not incidental to her claim; it [was] her claim, and [Was] thus a straightforward claim under
§ 510 of ERISA.” lcl. at 645. Similarly, in Woocl v. Pruderztial lawrence CO. of America, the
Third Circuit found “tlrat depriving [the plaintiff`] of his retirement benefits was the motivating

purpose for, and not merely a consequence of, his termination,” thereby justifying ERISA

preemption 207 F.3d 674, 676-77 (3d Cir. 2000) (emphasis in original) (internal quotation marks
omitted).2

Notwithstanding the fact that Plaintiff clearly asserts discrimination claims under
NYCI-IRL, Defendant argues that c‘the allegations regarding Plaintiff’s younger replacement . . .
are insufficient to state a claim of age discrimination” under the NYCHRL. (Opp’n at 6 n.2.) But
the burden of establishing a prima facie case of age discrimination “is not a heavy one” and is
easily met by Plaintiff in this case.3 Gorzyrrski v. JetBlue Airways Corp., 596 F.3d 93, 107 (2d
Cir. 2010). Specifically, the Complaint alleges that Plaintiff was 47 years old when his
employment was terminated, he was qualified for his position, his termination constituted an
adverse employment action, and he was replaced by a significantly younger employee'. (Compl.
jljl 13-14, 20-25); see also Carlton v. Mysiic Transp., Inc., 202 F.3d 129, 135 (2d Cir. 2000)
(listing elements of prima facie case for age discrimination). Plaintiff has even alleged that
Defendant engaged in a pattern of replacing older employees with significantly younger
employees (See Compl. ‘H 19.) Thus, at bottom, “[this] is not a lawsuit claiming wrongful
withholding of ER[SA covered plan benefits; it is a lawsuit claiming . . . discrimination . . .

resulting in damages, one component of which is a sum owed under the provision of the . . . plan.”

 

2 See also Schzrltz v. Tribrrrie ND, lnc., 754 F. Supp. 2d 550, 561 (E.D.N.Y 2010) (“[Plaintiff] alleges that the ‘sole
reason’ [Defendant] terminated him was to deprive him of his disability benefits.”); Bnnner vi PSE & G, No. ll-cv-
2744 (CLW) (ES), 2012 WL 1044313, at *546 (D.N.J. Mar. 9, 2012) (“[T]here is nothing in the Complaint to
substantiate the claim other than an allegation that [Defendant] terminated Plaintiff’s employment to avoid paying full
benefits, including his full pension.”), report and recommendation adopted, 2012 WL 1059751 (D.N.J. Mar. 27,
2012); Wolman v. Petro Teclmilr, ch., No. ll-cv-l623 (SDW), 2011 WI_. 5082237, at *5 (D.N.J. Sep. 16, 2011)
(“Plaintiff specifically alleges that defendants intentionally discriminated against her . . . for the purpose of interfering
with her attainment of rights to which she as a participant was entitled under her employer’s benefits’ plans.”); Foy v.
Wakeferr: Fooa' Corp., No. 09-cv~1683 (JLL), 2010 WL 147925, at *5 (D.N.J. Jan. 7, 2010) (“[Plaintiff'] does not
provide any factual basis for his assertion that his age was a motivating factor to [Defendant’s] decision, separate from
any correlation his age has with his salary and benefits.”); Hailey v. AGL Resoarces, Inc. , No. 07-cv-2352 (JLL), 2008
WL 482331 (D.N.J. Feb. 19, 2008) (“[A] ‘benefits-defeating’ motive . . . forms the very basis of Plaintiffs’ state law
claim of discrimination.").

3 This is especially true of claims made under the NYCHRL, which is construed more liberally than state and federal
law. See, e.g., Loefjlerv. Staten lslana' Univ. Hosp., 582 F.3d 268, 278 (2d Cir. 2009).

Wright v. Geri. Motors Corp., 262 F.3d 610, 615 (6th Cir. 2001). Accordingly, the second prong
of the Davila test is not satisfied here, and Plaintiff’ s claims are not preempted by ERlSA.
IV. CoNCLusloN

For the reasons set forth above, the Court finds that Plaintiff’ s NYCHRL claims are not
preempted by ERISA. Accordingly, IT IS HEREBY ORDERED THAT Plaintiff’s motion to
remand this case to the New York Supreme Court is GRANTED. IT IS FURTHER ORDERED
THAT Defendant’s motion to dismiss the complaint with prejudice is DENIED. The Clerk of
Court is respectfully directed to: (1) remand this action to New York Supreme Court, New York

County, and (2) close this case.

SO ORDERED.
Dated: April 24, 2019
New York, New York

 

UNITED STATES CIRCUIT JUDGE
Sitting By Designation

